Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to an orthopedic device.
Group II, claim(s) 23-30, drawn to a method of controlling an orthopedic device.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group 1 (type of orthosis)
Species 1a: the orthosis is for the arm
Species 1b: the orthosis is for the leg

Group 2 (adapter)
Species 2a: The orthosis includes an adapter plate 70 (e.g. fig 2)
Species 2b: The orthosis doesn’t include an adapter (e.g. fig 1)

If species 2a is elected, one of the following subspecies should also be elected:
Sub-species 2a1: The adapter is the one in which there are two fastening devices 72 and two fastening elements 75 (e.g. the leftmost figure 8)
Sub-species 2a2: The adapter is one in which there are two fastening elements 75 and more than two fastening devices 72, 72’, 72’’ which are arranged on an orbit whose center point coincides with the joint axis

Group 3 (force transmitting interfaces)
Species 3a: There are upper and lower force transmitting interfaces
Species 3b: There are no upper and lower force-transmitting interfaces and the actuator is arranged directly on the upper and lower part

Group 4 (actuator suspension)
Species 4a: There is an actuator suspension 53 (e.g. Fig 4)
Species 4b: There is no actuator suspension (e.g. not Fig 4)
If species 4a is elected, one of the following sub-species should also be elected: 
	Sub-species 4a1: The sleeve is rotated manually 
	Sub-species 4a2: The sleeve is rotated by an adjustment mechanism 100 (fig 4)

If sub-species 4a2 is elected, one of the following sub-subspecies should be elected:
Sub-subspecies 4a2a:The adjustment mechanism includes a set screw and slide element (e.g. fig 5)
Sub-subspecies 4a2b: The adjustment mechanism includes a cam (e.g. fig 6)

Group 5 (actuator)
Species 5a: The actuator is a damper
Species 5b The actuator is a drive
Species 5c The actuator is both a damper and a drive

Group 6 (bearing vs exchangeable component)
Species 6a: The bearing is displaceable (e.g. fig 5)
Species 6b: There is an exchangeable component 170 (e.g. fig 7)

Group 7 (upper part construction)
Species 7a: The upper part 10 comprises one part 
Species 7b: The upper part 10 comprises two parts (e.g. Fig 9)

Group 8 (lower part construction)
Species 8a: The lower part 20 comprises one part
Species 8b: The lower part 20 comprises two parts (e.g. Fig 9)

Group 9 (first force transmission interface construction)
Species 9a: The force transmitting interface 51 comprises one part
Species 9b: The force transmitting interface 51 comprises two parts (e.g. fig 9)

Group 10 (second  force transmission interface construction)
Species 10a: The force transmitting interface 52 comprises one part
Species 10b: The force transmitting interface 52 comprises two parts (e.g. fig 9)

If species 7b, 8b, 9b, and/or 10b are elected, one of the following sub-species should be elected for each species:
Sub-species I: The adjustment device between the two parts includes rectilinear displacement
Sub-species II:The adjustment device between the two parts includes rotational displacement via a cam
	Sub-species III:The adjustment device between the two parts includes both rectilinear displacement and rotational displacement via a cam

If sub-species I or III are elected, one of the following sub-subspecies should also be elected for each of the sub-species of species 7b, 8b, 9b, and/or 10b: 
		Sub-subspecies a: The rectilinear displacement is telescoping 
	Sub-subspecies b: The rectilinear displacement is a thread release

Group 11 (fastening point movability) 
Species 11a: The fastening point is displaceable (e.g. fig 3)
Species 11b: The piston rod 56 has an adjustable length with an adjustment device (e.g. fig 10)

Group 12 (extension stop embodiment) 
Species 12a: The extension stop is mechanical
Species 12b:The extension stop is adjustable via its shiftable location (e.g. fig 12)
Species 12c:The extension stop is adjustable via an outer thread/inner thread
Species 12d:The extension stop is hydraulic (control valve)
Species 12e:The extension stop includes both a mechanical extension stop and a control valve

Group 13 (support wedge presence) 
Species 13a: The upper part includes a wedge support (e.g. fig 13)
Species 13b: The upper part doesn’t include a wedge support

Group 14 (support wedge presence) 
Species 14a: The lower part includes a wedge support (e.g. fig 13)
Species 14b: The lower part doesn’t include a wedge support

Group 15 (actuator housing length)
Species 15a: The actuator housing 55 length is fixed
Species 15b: The actuator housing 55 length is variable with a screw sleeve
	
Applicant is required, in reply to this action, to elect a single species, sub-species, and/or sub-subspeices from each group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of an orthopedic device which has an upper part, and lower part connected by a joint and pivoting around an axis, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pusch et al. (US 20110087339 A1) who discloses an orthopedic device (Abstract) with an upper part (2) connected to a lower part (3) around pivoting joint axis (Abstract).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             02/03/22